Reasons For Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…wherein the programmable offset voltage is coupled between the non-inverting input and the inverting input during both an operating mode and an offset cancellation calibration mode of the regulator.”.	Regarding claim 2, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a first switch to directly connect the non-inverting input to the inverting input of the operational amplifier in response to the offset cancellation calibration mode enable signal; and a second switch to disconnect the inverting input of the operational amplifier from a feedback path of the regulator in response to the offset cancellation calibration mode enable signal.”.	Regarding claim 9, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…wherein the programmable offset voltage is coupled between the non-inverting input and the inverting input during both an operating mode and an offset cancellation calibration mode of the regulator.”.	Regarding claim 10, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a first transistor electrically coupled to the first output of the operational amplifier and the regulated voltage node; a first current source electrically coupled to the regulated voltage node; and a controller configured to connect the regulated voltage node to the inverting input of the operational amplifier during an operating mode of the regulator and to disconnect the regulated voltage node from the inverting input of the operating amplifier during an offset cancellation calibration mode of the regulator.”.	Regarding claim 11, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a first current source electrically coupled to the regulated claim 15, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…wherein the operational amplifier further comprises a second output, the first output electrically coupled to a first transistor to supply the regulated voltage on the regulated voltage node and the second output electrically coupled to a second transistor to supply a voltage on the offset voltage sensing node for sensing the built-in offset voltage between the reference voltage and the regulated voltage.”.	Regarding claim 16, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…generating a code based on the sensed built-in offset voltage; and applying the code to a programmable offset voltage coupled between a non-inverting input and an inverting input of an operational amplifier of the regulator during, an .operating mode of the regulator to cancel the built-in offset voltage of the regulator.”.	Regarding claim 19, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…wherein sensing the built-in offset voltage comprises sensing whether an output voltage of the regulator during a first portion of the offset cancellation calibration mode is above or below a target voltage, wherein generating the code comprises incrementing a counter in response to the output voltage being below the target voltage and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838

/KYLE J MOODY/Primary Examiner, Art Unit 2838